Mr. Justice Smith delivered the opinion of the court. The defendant in error, hereinafter called plaintiff, recovered a judgment in the Municipal Court against plaintiff in error, hereinafter called defendant, for $26.50 for damages caused by delay of a telegram advising plaintiff of the death of his father. The only point urged by the defendant is that the negligence shown by the evidence was not proven to be the proximate cause of the alleged damages. There is some force in the argument made by the defendant. The defendant, however, was clearly guilty of negligence and the damages assessed are not unreasonable. On a consideration of all the evidence we are of the opinion there was sufficient evidence on the part of the plaintiff to make a pruna facie ease on the point in question, and as the defendant offered no evidence to the contrary we are not disposed to disturb the finding in that respect. The judgment is affirmed. Affirmed.